RECEIVED
JUN 9.8 2021 UNTIED STATE DITIIG COURT
|

PRO
BY MAIL SANTA ROSA GON

UN 01
CAILTON XAUER MATIEWS JUN 01 2021

Mointtt
vv

WAL kr Stores Zac.
D CICNA GY) 1S

FOR MAILING BY

Case MOY M--01ng bNEA

 

LMT CE OF LU RY

COMES VOM the Maintiff Carlton
LI GAAEWS, POSE, 1 ESPELIT mas UES
40 be inforined by Wie LE OT
TIS KLOULe OF Thre STIS beary
case. Hayat 11 WE Sirg (nf ol Ming
NOINIMAG SOT

A005 Ol,
CLS CSF
hye OF? Som J
Aim ave
ASG UU

 

Tt tO.

— hegpetbhilky Svbm)
Nfl LLIB

Calton X, ath ews
Sanrla fosq CL
5850 €ast liiion Kd

SUlTOW, FEL 52553
 

 

 

 

 

 

 

 

 

 

 

ass

 

Car if a X Malye sFET LAT 3008 1 ‘esl
Jant9 LSP ey fC #7 IMTITIS —
5p5) East (Nin Lid

Milton, FE3e5E3 aoe
WY RECEIVED Uy ted Mayes Distr IT COWS
JUN 2.3 2021 J // South /Om Streer

BYMAIL = 5¢ Lou/s, MO 62/02.

- eee ee TT .
t. Me ‘ ; . : 7 .. . et of eas a4 . . os . a .
Heoakeho te RRED OG yo ye yo oR MEER DER RRL RELA BEA CA :
RARE LE ALA 4b OY) eo Reh BO OLEEL GR SELF YALA PEL Che:
PUERAR GE hae CPL ob EP oA CRE GP bbb: da GiCpE o bavi hae Boe ‘

 
